"Certified" 7000 1670 0008 0656 8536

Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 1 of 23
district court of the United States
for the District of Columbia

 

COMMON LAW
Complaint for Violation of Civil

etuamieer, beta wil ttan” Sia

(Write the full name of each plaintiff who is filing feclgnal To: Cooper oe hoe
this complaint. If the names of all the plaintiffs Assign. Date : 10/16/2019 ev
cannot fit in the space above, please write “see Description: Habeas Corpus/2255 (G-D ECK)
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

Jury Trial: Yes O No
(check one)
-against-
2 [to re-examine the facts
ortiz, david ef ]-MANAGER et_al pursuant to the preserved
(in personal capacity) -and- right under AMENDMENT 7
the State of NEW JERSEY

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see

 

of U.S. Constitution]

attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

 

NOTICE
This Common Law action,'at law' is brought by resident citizen(s), in proper person,
of the Dominion of Canada; alien(s) by definition; against a State and one or more
State actor/individual(s), in their personal capacity(ies), who are allegedly acting
under some color of State law to deprive life, liberty, and property secured and pro-
tected by the Constitution, and laws of the United States, inter alia; particularly
under title 18 USC §§241 and 242.

1. While Common Law natural names-are culturally recognized in, "last name,first name
second name" format in this venue, hereinafter the Plaintiff(s) Common Law natural
names will be stated in their home British Commonwealth cultural format of, "First
Name-Second Name:Last Name'' format.

2. "et al" (others) includes unnamed advisors, supervisors, subordinates, and
counsel as "Principals" under title 18 USC §2.

 

 

 
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 2 of 23

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Primary Name Plaintiff: Brian-William:Schumaker (detained subject party)

All other names of interested party Plaintiff(s): by virtue of execution

 

(2nd Plaintif£’s) Mailing Address:

 

 

t

 

(detained party) Address of service: 5307 - 15ist Street NW
and lawful Residence: Edmonton, ALB T6H_ 429

Dominion of CANADA
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether
the defendant is an individual, a government agency, an organization, or a
corporation. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. For an individual defendant, include the person’s job
or title (if known) and check whether you are bringing this complaint against them in
their individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

 

Name David EzOrti dn\personal

Job or Title MANAGER

(if known)

Shield Number ___ unknown.

Employer (State of NEW JERSEY | (not certain)

Address c/o 5756 Hartford Street —
Trenton, NEW JERSEY [near 08640] .

Individual capacity C1 Official capacity —

Defendant No. 2
Name the State of NEW JERSEY
, Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 3 of 23

Job or Title
(if known)

Shield Number
Employer
Address c/o the State Capitol

Trenton NEW JERSEY finear 08625]

([ Individual capacity J Official capacity

 

 

 

Defendant No. 3

Name ——unnamed principals (to be determined)
Job or Title ‘

(if known)
Shield Number
Employer
Address

 

 

 

 

Individual capacity Os Official capacity

Defendant No. 4

Name not applicable
Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

O Individual capacity OO OOffficial capacity

II. _ Basis for Jurisdiction - This is an action "at law’ brought about due to a
State of the union, and one or more State '!actors" depriving Constitutional

guarantees of "an alien", by definition. [t is consonant with the ruling

of the Supreme Court in O'Donoghue v. United States, 289 US 526, that the (then called)
Supreme Court and Court of Appeals for the District of Columbia are constitutional
courts of the United States, ordained and established under article III of the Consti-
tution. Congress enacted that, and changed the name of the Supreme Court of the District
of Columbia to, "district court of the United Statés".(Act of June 25,1936, 49 Stat.1921)

Section 11-305 of the District of Columbia Code, 1940 ed.., provides that the District of
Columbia shall possess the same powers and exercise the same jurisdiction as the district
courts of the United States, and shall be deemed a court of the United States.

3
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 4 of 23

A. Are you bringing suit against (check all that apply):

Federal officials (a Bivens claim) - strong possibility of federal officials
has been implied and indicated.

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you

claim is/are being violated by state or local officials?

detained party deprived of life, liberty, and property without due
process under, inter alia, title 18 USC §§241 & 242 (Unlawful Detention)

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s) do you

claim is/are being violated by federal officials?

to _be"'advised of the nature and cause of the accusations" under a
known and Constitutional properly enacted statute, by a fiduciary

with VALID authority to do so. A statute's constitutional VALIDITY

and its a plication is called into question, based on undisputed evidence.
D. Section 1983 allows defendants to be found liable only when they have acted “under

color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach

additional pages if needed.
State of NEW JERSEY, together with its named and unnamed actors,

 

ave and OD Que O wa: a a ONSP e Ald &% 40e cas

ongoing criminal commercial, enterprise that should be charged
title 18 USC, Chapter 96, §1962.
II], Detainee Status

 

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

O Pretrial detainee not applicable
0 Civilly committed detainee not applicable
O Immigration detainee not applicable
, Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 5 of 23

O° Convicted and sentenced state prisoner not applicable
O Convicted and sentenced federal prisoner not applicable

P| Other (explain) detained under no known law of the State of NEW JERSEY
and confined unlawfully at an undisclosed location near David E. Ortiz,
IV. Statement of Claim 5756 Hartford Street, Trenton,NEW JERSEY

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of all
relevant events. You may wish to include further details such as the names of other persons
involved in the events giving rise to your claims. Do not cite any cases or statutes. If more
than one claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

facts are uncertain - more discovery required

 

 

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.

Fact 8 ii ‘red

 

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

facts are uncertain - more discovery required

; ea | ticipated since me 26. 2018

 

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

stained party was abducted and held by UNKNOWN ‘actors’ who have held themselves out
(misrepresentation) as officers/agents/fiduciary(ies) without providing
any "prudential consideration" toward violations and abnormality:objections
to parliamentary and constitutional enactment of certain statutes, applicath

of those statutes, lack of Constitutional ‘Standing’ requirements, and
bringing "FRAUD upon the [pfoceedings]", and making false entries in the
5 record.
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 6 of 23

—Other named Plaintiff(s) witnessed proceedings.
—_

 

 

 

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state

what medical treatment, if any, you required and did or did not receive.
INTER ALIA,

~brutally abducted & detained without authority;

- LOSS of liberty & freedom;

- LOSS of business & associated interests including socio-economic benefits;
- LOSS of residence, personal assets, and renewable recurring income stream;
- LOSS of nuclear family ties with wife and children, associated relationships;
- LOSS of health due to ‘deliberate indifference" to known chronic care

illness (severely retaliated against AFTER cause of injury admitted)

 

 

 

 

-_ LOSS of ability to collect receivables, wife and children caused to be.
dependent upon others.

 

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

Review in a "district sourt of tl 2 United States" (court of las ) with in

Article IIT Judicial] tablished ; . he facts

—before a constitutionally protected jury trial on the propriety of the
illusory proceedings taking the proper judicial notice of ALL jurisdictional
— elements, correction of all records, and ORDER release of the detained party

Any other relief a jury deems necessary, and appropriate. ‘Plaintiff’.
VII. Exhaustion of Administrative Remedies Administrative Procedures ‘

Notable Point-of-Order
Plaintiff/Petitioner is unable to source any. legal requirement
to-exhaust Administrative Remedies -or- other policy driven
procedural protocol(s) in cases or situations where an
individual has been detained and/or prosecuted WITHOUT any law-
ful authority whatsoever, since ALL decisions thereto are VOID

‘ab initio’.

6
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 7 of 23

Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

Oo Yes
No(t) directly, but have been aided

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

 

 

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

oO Yes
oO No

WwW Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

Oo Yes

a) No
& Do not know - have attempted resolution without valid response

If yes, which claim(s)?
PROPER Constitutional enactment of statute is called into question
- Provide the statutory jurisdictional authority of the Judgment
& Commitment (J&C) issuing U.S. district court.

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

QO Yes:
&} No(t) specifically in this manner
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 8 of 23

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

O Yes

No (t) in this specific manner

E. If you did file a grievance:

l. Where did you file the grievance?
with the named Opposing party; HIS immediate supervisor in
Philadelphia, and THEIR immediate supervising authority in
Washington, DISTRICT OF COLUMBIA

 

2. What did you claim in your grievance?

The FAILURE & refusal to provide the requested information
-plus- assistance to obtain relief with recommendation to
a Common Law court of law to obtain JURY determined

resolution; & that such FAILURE demonstrates detention

under "NO KNOWN AUTHORITY". (offense under 18 USC §§241 & 242)
3. What was the result, if any?

Any and all results have netted either rebuff of claims with
iT]
NC RESPONSE ia) ] tl t congress can decide: BOTH

recharacterize the ACTUAL Claims to procedurally prevent the ~

Claims from being given prudential consideration.
4, What steps, if any, did you take to appeal that decision? Is the grievance

process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

Plaintiffs have never proceeded in a Common-Law venue, or

' i intife' iections.
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 9 of 23

F, If you did not file a grievance:

l. If there are any reasons why you did not file a grievance, state them here:

Plaintiff(s) ble legal . bs
either fil Admini tive Remedy/Gri

th licy dri jural tocols wi individual
has been abducted and detained WITHOUT any lawful authority.

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

ti } : f, ] 1 . i . 1 tel H ted
ith } 1li j 'd Lil t * LEE t, th ise

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

none at this time

 

 

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

Vill. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal
court without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g). Regarding filing fee: Refer to CAVEAT filed

iy . ereunder.
To the best of your knowledge, have you had a case dismissed based on this “three strikes

rule”?

oO Yes

x) No 28 USC §1915 review provides "no prudential license"’
for any court to decline to consider whether the statute under which the
defendant has been charged lacks constitutional application. This has ALWAYS
been the contentions of the Plaintiff(s), yet has NEVER been given consideration.

9
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 10 of 23

If so, ‘state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

not applicable

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

0 Yes
fe) No(t) (with the named Common Law Plaintiffs)
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1.

Parties to the previous lawsuit

Plaintiff(s) not applicable
Defendant(s)

 

Court (if federal court, name the district; if state court, name the county and
State)

not applicable

Docket or index number

not applicable

 

Name of Judge assigned to your case

not applicable

 

Approximate date of filing lawsuit

not applicable

Is the case still pending?

Oo Yes
Oo No

not applicable

If no, give the approximate date of disposition.

 

10
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 11 of 23

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

not applicable

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

O Yes
No
D. If your answer to C is yes, describe each lawsuit by answering questions | through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) not_applicable

 

 

 

 

 

 

 

Defendant(s)
2. Court (if federal court, name the district; if state court, name the county and
State)
net—applieable
3. Docket or index number
not applicable
4, Name of Judge assigned to your case
not applicable
5. Approximate date of filing lawsuit
not applicable
6. Is the case still pending?
O Yes

not applicable
O No PP

1}
"Certified" 7000 1670 0008 0656 8536

i

Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 12 of 23

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

not applicable

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: , 2019.
POU) All Rights Reserved
Signature of Plaintiff - a Without Prejudice

Printed Name of Plaintiff Brian-William: Schumaker.
‘Primary DETAINED PARTY Plaintiff
-...Address _5307 - 151st Street N.W.

Edmonton, ALBERTA CANADA (near T6H 429].

 

 

City Province Country Postal Code
Signature of Plaintiff a ete egodice
Printed Name of Plaintiff
Address -

 

 

 

12
/

"* US. Department of Justice ASC 1:19-cv-03138-CRC DOCUMQRntral (HticDAliiRistPad Pe Resiedy Appeal
‘Federal Bureau of Prisons Sent 'CERTIFIED' 7000 1670 0008 0656 3432

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted with this appeal. :

 

From: __SCHUMAKER, BRIAN WILLIAM _____-- 59309-019 ~_ Unit 5751,319-5L FCI Fort Dix ,NJ
LAST NAME, FIRST, MIDDLE INITIAL REG, NO._. UNIT INSTITUTION

 

Part A- REASON FOR APPERBference also ‘Attempt at Informal Resolution attached]
Sadly, yet NOT surprisingly NERO Director J.Ray Ormond through counsel D.Howard FAIL to
provide the STATUTE authorizing the U.S. district court's ‘STANDING’ or jurisdiction. It is
NOT the court's responsibility to PROVE jurisdiction; neither is it that of the 'kidnapped'
party to, "present any credible evidence"; although indisputable conclusive evidence is
possessed. For over 234 years, this question is affirmed to be " Vintlexible and without
exception.." that, "'..the prosecution (or DoJ) MUST ALWAYS prove {federal] jurisdiction over
+ crine. . to sustain a conviction..". ANY Jeff Foxworthy contestant knows that guessing what
" Tappears..'" to being challenged demonstrates a deliberate deflection of a direct answer,
and DOES NOT excuse the responsibility of this Agency [directly under the DoJ], or its named
officers to motion a ‘court of law’ for resolution pursuant to the case cited in the Informal
Resolution authorized under 18 USC §3582(c)(1)(A)(i). This is especially true since the FBOP
signed and sealed internal Memorandum sent to "All Department Heads" on “July 27,2009 3:17PM"
evidences full knowledge of the described deficiency. The named officers, AND their. counsel,
occupy positions with “power to prevent, or aid in preventing"(28 USC §1343(a)(2))” further
injury from occurring. RELIEF SOUGHT: Provide the requested STATUTE, and provide an answer
whether. the BOP will ‘'AID' with a Motion to a ‘court of law' for resolution. ~~
_ : All Rights Reserved, WITHOUT PREJUDICE LAY)
, by restricted signature

    

        

  

oy DATE
Part B - RESPONSE

 

 

DATE

 

 

GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C- RECEIPT — — <7 — ee ee Lee. ee eee 2 ee ee, ee eee eee ee, Ce oe ewe.
CASE NUMBER:
Return to:
wa -. LAST NAME, FIRST, MIDDLE INITIAL .. REG.NO. 0000. 0°..-.)sOUNIT LIN!
“suenct: 3 | oe INSTITUTION

 

 

 

‘DATE ee @ Pe SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL

BP-231(13)
HINE OnAne
Case 1:19-cv-03138-CRC Document1 Filed 10/16/19 Page 14 of 23

Administrative Remedy No. 963541-Al1
Part B - Response

This is in response to your Central Office Administrative
Remedy Appeal, wherein challenge the legality of your sentence.
For relief, you request information regarding the statute that
authorizes you to be incarcerated.

We have reviewed documentation relevant to your appeal and,
based on the information gathered, concur with the manner in
which the Warden and Regional Director addressed your concerns
at the time of your Request for Administrative Remedy and

' subsequent appeal. You are currently serving 360 month
sentence for Travel to Engage in a Sexual Act with a Minor, Use
of a Computer to Entice a Minor to Engage in Sexual Activity
and Possession of Child Pornography. Your commitment into
federal custody is based on a valid and verified Judgment in a
Criminal Case (J&C) issued by the United States District Court,
Northern District of Georgia. The Bureau of Prisons does not
have the authority to review your conviction and cannot make
changes to the sentence imposed unless an amended J&C Order is
received from the appropriate court. Any concerns or questions
regarding your conviction must be addressed with the
appropriate sentencing court.

Accordingly, this response is for informational purposes only.

 

 

, . a.
s Lio Ls C 1c
Date Ian Connors, Administrator
National Inmate Appeals jths
“Certified"™ 7909 16470 0008 N65A &536

 

   

 

 

Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 15 oF 23r CEIVED sown
CAVEAT (3- gee a oe
CAVEAT (3-pages) = | WARE
NOTICE TO AGENT IS NOTICE TO PRINCIPA Angela D. Caesar, Clerk of Court

NOTICE TO PRINCIPAL IS NOTICE TO AGEN
SPECIFIC Notice to ALL UNITED STATES Courts, Federal and State

“COMES NOW, Brian-William: Schumaker , a natural private Citizen, and
sentient being upon the soil as protected by §1 of the 14th Amendment to the
Constitution of the United States for the united States of America, who is
making a, "Special (Restrictive) Appearance'' with my private tribunal to
judge any and all matters concerning this Beneficiary of a "'Cestui Que Vie"'
‘Trust well established ( BRIAN WILLIAM SCHUMAKER) who has claimed ALL Rights,
Hitle and interest in this Trust/case as a natural private Citizen of the,

oy

“Bominion of CANADA (or Republic).

I, Brian-William:Schumaker , am NOT a U.S. citizen, a UNITED STATES
citizen, nor in any other manner do I "cite-I-Zen". I am NOT aware of the
existence of any judicial branch of any level of a true Republican government,

neither is any available to me. Therefore, no 'judicial jurisdiction" is

obtainable over me!

I am also under NO verifiable contract in Commerce, and therefore am NOT an
Enemy of the "State" under ANY fictional artiface or corporate charter
regulation and NO "Corporate jurisdiction" is obtainable over me to condemn me
to a category of an "Enemy of the 'State'". My Constitution is the Holy Writ,
and "Maxims of Law’. I claim only one "Color", that being the color of White
in the form of a "Flag of Truce, making known to ALL that [I have no
controversy with any. I have no "license'' to operate contrary to true and
natural law. I have no permit to temporarily suspend either true or natural

law. Therefore, no Admiralty jurisdiction is obtainable over me!

Let it be noticed that there has been no record or evidence that any social
compact, fees, court costs, penalties, or any other financial medium required
to be paid, or forfeited to any court or policy agency without’ the UNITED
STATES, and / or within any State of this union of States.

Let it also be noticed that ALL UNITED STATES courts, concerning the matters
of the aforementioned Private Citizen's Trust Account ( BRIAN WILLIAM SCHUMAKER)
by your actions, admit to guilt by way of tort, and the breaching of contracts

ey

U.S. District Court, District of Columbia
is ee ad
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 16 of 23

CAVEAT cont'd... |

against Brian-William:Schumaker , under fictional falsity (BRIAN WILLIAM SCHMAKER)
a cloak to disguise a collateral undertaking, and malicious vexation under a
"colorable" legal process to our pain and injurious+détriment.

The Supreme Court of the UNITED STATES has ruled that, a natural individual.is
entitled to relief is "entitled to free access.. to its judicial tribunals and
and public offices in every State in the union" (2 Black 620; see also
Crandall v. Nevada, 6 Wall.35). Plaintiff cannot be charged fees and costs
for the lawful and constitutional right to petition this court in this matter
in which he is entitled to relief, as it appears that the filing rule was
originally implemented for fictions and subjects of government, and should not
be applied to this plaintiff being, a Private Citizen, natural sentient
individual entitled to relief. See Hale v. Henkel, 201 US 43.

"The Fee is the statutory creature moving within the fictional falsity as it
is presumed to be standing as the amortized obligation", Ryan v. Motor Credit
Company, 130 J.J.Bq-531, 23 A.2d 607,621. ]

 

This is the Fiction of Law, wherein the fictional falsities are perfected by
devious means. (Ballentine's Law Dictionary)... Fiction- Something is
presumed to be true, which is false. The alleged determination of “commitment
cost" of $5 or $450 and/or any amount due for the court costs, fees, or
penalties requires execution as a "cloak to disguise a collateral undertaking"
in U.S. funds and is "a malicious vexation by legal process" under the
disguise/pretense of a "lawful" government to enforce the unwritten Master-
Slave relationship. |

I am in my True Character, a private Citizen and natural man upon the soil,
maintaining only as a Private man can, the.. ... -right to soil. I am not a
reflection, image, fiction, artiface, or other "artificial person",
"CORPORATION" with some other "ALIAS" or other INcorporeal appellation for
purpose of contracting in the realm of commerce in a lawful and upright
manner. I am invoking ALL Common Law rights reservations in demanding ALL
alleged officials of the UNITED STATES "Oath of Office” under tithe 5 USC
§3331 be recorded in the offical public record of all matters pertaining
hereunder, AND (under Title 31 USC §5118) both the standard of actual money
and CONSENT TO SUE you, for contempt due to ANY entry of a “dollar” amount in
ANY court case(s)! |
"Certified™ 7000 1670 0008 0656 8536

Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 17 of 23

CAVEAT cont'd...

Let it be noticed that if what I have before this court is fraudulent,
deceptive, or false, it is your fiduciary duty to charge me with a crime; BUT
if what I say is true, then submit to the Oath and contract(s) you have sworn
to uphold for "the people” under the Constitution(s) and unrepealed Acts of
the Congress as provided in the Administrative Procedures Act.

The Supremacy Clause of the united States Constitution @ Article VI, declares
that, all laws made pursuant to the Constitution, and all Treaties made under
the authority of the United States shall be the supreme law of the land and
shall enjoy legal superiority over any conflicting provision of a state
Constitution of laws [thereof]. That provison in the 14th Amendment which
prohibits a State from denying to any (private) Citizen within its
jurisdiction the equal protection of the law. This clause requires that
Citizens under like circumstances be given equal protection in the enjoyment
of personal rights and the prevention and redress of a wrong. The provision
at Article VI §2 The Citizens of each State shall be entitled to all
Privileges and Immmities of Citizens in the several States.

WHEREAS, the facts and the law contained in the documentation accompanying
this CAVEAT are before this court; and WHERAS, that facts and law contained
herein are Truth; and WHEREAS, We hold these Truths to be self evident; and
WHEREAS, self evident Truths are undisputed and uncontrovertible, for no words
can alter or overcome these Truths; and WHEREAS, Truth is Sovereign which
comes from our Almighty Creator and bears HIS message, "and you shall know
the TRUTH, and the TRUTH shall set you Free"; THEREFORE, this court must
perform its duty under the Rule and Order of Law, do Justice, "Rectum Rogare”,
for Justice delayed is Justice.. Denied". :

FOR ALL WHO HAVE EYES TO SEE AND FARS TO HEAR.. Govern yourselves accordingly.
All Rights Reserved, Without Prejudice

By, "_ Brian-William: Schumaker "

Dated this ©” day of Sept 2014. ‘Natural Private Citizen

Ces: sue | Trust —
SS =. ,. _ _ _Grantee/
Brian-William: Schumaker UStee
"Certified" 7000 1670 0008 0656 8536

Regarding: schumaker, brian william,

Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 18 of 23

district court of the United States
for the District of Columbia

a‘ detained party.

ee ete fer ete tate’

 

In the matter of: Docket No.

schumaker, brian william,

Plaintiff ,
PETITION FOR HABEAS CORPUS
AD TESTIFICANDUM
Pursuant to 28 USC §2241
Invoking title 28°USC §2243

-V-
ortiz, david e[]., et al.,
the State of NEW JERSEY,
Defendants.

er ee NY”

 

The Petition for Habeas Corpus ad testificandum of the Plaintiffs in the above
captioned matter shows that:
1. The following witness is a detained party:

Name: schumaker, brian william
Gender: male

Date of Birth: 18 March 1957

ID. no; umassociated identification

2. The detained party, schumaker, brian william, is currently detained by:

Name: ortiz, david e.[],
dba title: (allegedly) MANAGER
Address: at or near, 5756 Hartford Street, Trenton, NEW JERSEY [near 08640]

3. The custodian, ortiz, david e[], at the address first mentioned above is

“a State resident/employee within the State of NEW JERSEY who knows the exact

whereabouts of the Plaintiff, schumaker, brian william.
4, The Plaintiff, | schumaker, brian william, is an essential witness in the

case of, schumaker, brian william -v-
ortiz, david e[] and the State of NEW JERSEY

as will be shown at the hearing on this Petition.
1
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 19 of 23

5. Whereas the Plaintiffs have filed with this petition a "COMMON LAW Complaint
for Violation of Civil Rights’

6. And whereas Writ of Habeas Corpus are available under the Conmon Law to pro-
vide timely relief in courts of law against wrongful and harmful confinement.
7. Therefore, petitioner/Plaintiffs seek timely relief to determine the lawful
nature of the confinement / alleged detention by the Defendants.

8. In accordance with title 28 USC §2243, regarding Issuance of writ; return;

hearing; decision, to wit,
"A court, justice, “or judge entertaining an application for a writ of
habeas corpus shall forthwith award the writ or issue an order directing
the respondent to show cause [by way of response to the Complaint] why
the writ should not be granted".

"The writ, or order to show cause shall be directed to the person having
custody of the person detained. It shall be returned within three days
unless for good cause additional time, not exceeding twenty days is
allowed."

"When the writ or order is returned a day shall be set for hearing, not
more than five days after the return".

 

"The court shall summarily hear and determine the facts, and dispose of
the matter as law and justice require."
9. A writ of habeas corpus ad testificandum is necessary, directing,
ortiz, david e[] to deliver. custody of, schumaker, brian william to the
United States Marshal to bring, schumaker, brian william to,

333 Constitution Avenue N.W., Room 1225
Washington, DISTRICT OF COLUMBIA [near 20001]

or some convenient location so that the Marshal may produce, schumaker,
brian william for testimony at the trial in the case of,

schumaker, brian william -v-
ortiz, david el], et al., and the State of NEW JERSEY,

which shall be scheduled to commence on the day of ,201 , or no
later than five (5) days after the return of the order to show cause to the

Complaint. 5
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 20 of 23

10. The writ of habeas corpus ad testificandum should also instruct the

Marshal to ‘maintain custody of the witness, schumaker, brian william after

completion of his testimony in this matter, and until the jury has rendered

its verdict, and the court has issued its ORDER in the decision of the matter

before the court.

Relief

For the reasons above, the Plaintiffs/petitioners humbly request that,

A.

This court issue an ORDER directing the respondent, ortiz, david e[] to
show cause by way of Response to the accompanying Complaint, as to why
the writ should not be granted; and that the Order to show cause be
returned within three days, not exceeding twenty days;

Upon return of the Order, a day be set for hearing of not more than five
days, when the court shall summarily hear and determine the facts and
dispose of the matter as law and justice require;

This court issue the writ of habeas corpus ad testificandum;

The writ direct, ortiz, david e[] to deliver custody of, schumaker,
brian william to the United States Marshal;

The writ direct the United States Marshal to transport, schumaker ,
brian william to, 333 Constitution Avenue N.W., Room 1225
Washington, DISTRICT OF COLUMBIA [near 20001], or some convenient
location and produce schumaker, brian william for testimony at
trial in the case, schumaker, brian william

-v- ortiz, david e[J, et al., and the State of NEW JERSEY in time for
the trial which is scheduled to commence no more than five days after
return of the Order to show cause, or on the ____ day of ,201 ;
The writ direct the United States Marshal to maintain custody of the
witness, schumaker, brian william after completion of his testimony in

this matter, and until the jury has rendered its verdict, and the court

3
“Certified” 7000 1670 0008 0656 8536

Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 21 of 23

.-- has issued its ORDER in the decision of the matter as law and justice
require.

Dated this 30 “day of Seor, _, 2019.

AYO All Rights Reserved
by: . Without Prejudice

schumaker, brian william, Petitioner /
Plaintiff

wick Filed under the Rule of Necessity as the captors refuse to provide
timely affordable notarial service for the verification and filing

official court documents ***
The undersigned hereby bear witness that the above signed,
schumaker, brian william Petitioner / Plaintiff has stated under

penalty of perjury according to the course of Common Law, and in good faith,
that every statement contained in the petition is true, correct, and not
intended to mislead to the best of his personal knowledge and belief;

and that the undersigned bear witness that the same Petitioner / Plaintiff did
affix his authorization of his own free will, and in front of each of the
undersigned witnesses. This confers no other authority or jurisdiction either

expressed or implied.

EF herard WU » witness

( Le » witness
Vor) Wh. , witness
Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 22 of 23
Declaration & Certificate of Service

I, Brian-William: Schumaker , do hereby declare under penalty of perjury
according to the course of Common Law, that the foregoing statements,
information, exhibits, and attestations are true, correct, made in good faith,
and are not intended to mislead, cause unnecessary delay, or increase the cost
of litigation; and certify that a true and correct copy of the enclosed:

COMMON LAW COMPLAINT
FOR VIOLATION OF CIVIL RIGHIS
together with
Central Office Admin. Remedy Appeal/Response
3-page SPECIFIC NOTICE CAVEAT -and-
PETITION FOR HABEAS CORPUS AD IESTIFICANDUM

was placed into the institutional U.S. Postal Service mail system with proper
postage prepaid for 3-day delivery, either by "Certified" or First Class Mail
service as indicated, and sent to,

Clerk of Court,

district court of the United States

for the District of Columbia

333 Constitution Avenue N.W., Room 1225

Washington, DISTRICT OF COLUMBIA
[near 20001]

bh
on this 30” day of Sop}, 2019.

via “Certified™ 7000 1670 9008 0656 8536

All Rights Reserved, Without Prejudice

, Plaintiff

 

~ 4
Brian-william: Schumaker
by restricted signature

c.c. Canadian Minister of Justice, Ottawa CANADA
Certain Media and Advisory Counsel

22
 
 

5307 - 151St Street N.W.
Ediaaonton. AB T6H 42S

CaM®hda

7000 1670 OOO8 ObSk 853bL

 

Po-om

SmeMI,
oF

cust mes

1000

= Hill
ees $0. a0

20001 R2304H109331-20

District Court Of The US
for the Dist.Of Columbia
333 Constitution AVE NW
Room 1225

Washington, DC 20001
United States

Case 1:19-cv-03138-CRC Document 1 Filed 10/16/19 Page 23 of
